Citation Nr: 0010580	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  91-44 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for a service 
connected low back disorder, currently evaluated as 20 
percent disabling.

2.  Entitlement to a total evaluation for individual 
unemployability due to service connected disability (TDIU).

3.  Entitlement to service connection for a psychiatric 
disorder claimed as secondary to a service connected back 
disorder.


REPRESENTATION

Appellant represented by:	James W. Stanley Jr.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to June 
1983, and from August 1983 to April 1986.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of April 1991, from 
the North Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

This claim first came before the Board in April 1992.  It was 
remanded to the RO for further medical evidence and an 
examination.  It was again remanded for an examination in 
September 1994.  

A Board decision on the issues of an increased rating for a 
back disability and secondary service connection for a 
claimed hip condition was issued in February 1998.  The 
veteran appealed to the U.S. Court of Appeals for Veterans 
Claims (Court).  The Court issued an order pursuant to a 
joint motion for remand in July 1999.  The Court directed 
that the Board provide more comprehensive reasons and bases 
regarding the denial of an increased rating for a back 
disability.  

The Court also directed the Board to adjudicate the issue of 
TDIU.  The veteran perfected his appeal regarding this issue 
while the claims folder was at the Board.  In the interim 
period the veteran also has perfected an appeal regarding the 
issue of entitlement to secondary service connection for a 
psychiatric disorder.



FINDINGS OF FACT

1.  The veteran has been diagnosed with bipolar disorder.

2.  Private medical records dated in August 1998 show a 
finding that the veteran's history and symptoms were 
consistent with his belief that his psychiatric disorder was 
related to his military service.


CONCLUSION OF LAW

The claim of entitlement to service connection for a 
psychiatric disorder is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court or CAVC) issued a decision holding that VA 
cannot assist a claimant in developing a claim which is not 
well grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

ulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

The veteran contends, in essence, that his current 
psychiatric disorder is related to pain he experiences 
secondary to his service connected back disorder.  He has 
been diagnosed with various ailments including alcohol 
dependence, cocaine dependence, cannabis abuse, mixed 
personality disorder, schizoaffective disorder and bipolar 
disorder.

Private medical records dated in August 1998 show a diagnosis 
of mood disorder not otherwise specified, rule out 
schizophrenia paranoid type.  This report contains a finding 
that the veteran's history and symptoms were consistent with 
his belief that his psychiatric disorder was related to his 
military service.  

The Board concludes that this evidence is sufficient to 
indicate that a connection between the veteran's current 
disorder and his military service is plausible.  The claim is 
therefore well grounded.


ORDER

The claim of entitlement to service connection for a 
psychiatric disorder is well grounded.  To this extent only, 
the appeal is granted.


REMAND

Because the claim of entitlement to service connection for a 
psychiatric disorder is well grounded, VA has a duty to 
assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The Board notes that VA psychiatric treatment records and 
hospital summaries deal almost exclusively with the veteran's 
substance abuse disorders and show no relationship between 
his nervous disorders and his back disability.  The private 
medical records cited above to well ground this claim, 
likewise do not show a direct connection between any 
diagnosed psychiatric disorder and the veteran's back 
disability.  These records indicate a possible relationship 
between the veteran's military service and his current 
nervous disorder, but this is not clearly enough described 
with relationship to the back disability.

The Board finds that a VA examination, a review of the 
psychiatric treatment records, and a professional opinion 
would be helpful to the adjudication of this case.  The Board 
also notes that subsequent to the receipt of the private 
medical evidence cited above, no supplemental statement of 
the case was issued with regard to this claim.  

The veteran's claims for TDIU and an increased rating are 
considered to be inherently well grounded.  Generally, claims 
for increased evaluations are considered to be well grounded.  
A claim that a condition has become more severe is well 
grounded where the condition was previously service connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity 
since the original rating.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  

With regard to the veteran's TDIU claim, the Board notes that 
at his personal hearing, conducted in October 1999, the 
veteran testified that he had undergone vocational 
rehabilitation through VA.  The veteran's vocational 
rehabilitation file is not currently associated with the 
claims folder.  The Board finds that a review of this file is 
necessary for the fair adjudication of the veteran's TDIU 
claim.

With regard to the veteran's claim for an increased 
disability rating for a back disability, the Board notes that 
the most recent comprehensive VA orthopedic examination 
occurred in February 1996.  The most recent VA neurology 
examination occurred in November 1992.  Although private 
studies appear to have been conducted in August 1998, the 
Board finds that a new VA examination is in order. 

Therefore this claim is REMANDED to the RO for the following:


1.  The RO should schedule the veteran 
for a VA psychiatric examination.  The 
examiner should review the claims folder 
and read this remand prior to examining 
the veteran.  He should be asked to 
render an opinion regarding whether any 
psychiatric disorder diagnosed is 
proximately due to or the result of to 
the veteran's service connected low back 
disability.

2.  The examiner should be informed that 
his opinion will be most helpful to the 
Board if phrased in one of the following 
manners:  The veteran's claimed 
psychiatric disorder is (1) more likely 
than not related to his service connected 
disorder (2) as likely as not related to 
his service connected disorder (4) more 
likely than not unrelated to his service 
connected disorder.

3.  The RO should associate the veteran's 
Vocational Rehabilitation folder with the 
claims folder.

4.  The RO should schedule the veteran 
for a VA neurology examination.  All 
indicated studies should be undertaken.  
The examiner should be asked to provide 
an opinion regarding any possible 
neurological component of the veteran's 
service connected back disability.  He 
should be asked to provide an explanation 
regarding the veteran's functional 
disability and attempt to reconcile 
findings on diagnostic tests with the 
veteran's apparent physical condition and 
abilities.

Upon completion of the above requested items the RO should 
review the veteran's claims.  If the determination remains 
adverse the RO should provide the veteran and his 
representative a supplemental statement of the case and 
adequate time to respond.  The claim should then be returned 
to the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals





 


- 2 -


